DETAILED ACTION
	Claims 1-3, and 5-11 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
Allowable Subject Matter
Claims 1-3, and 5-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of manufacturing a battery cell comprising the steps of charging and discharging the cell, placing the cell in a jig configured to press the cell, and a jig grading step including charging and discharging the cell while pressure is applied by the jig.  The claim further recites that the jig has a plurality of pairs of supports from a base, wherein the placing step further comprises placing the cell in a first pair of the support portions and applying pressure by moving each support portions of the first pair in opposite directions and toward one another.
Prior art Umeyama (US 2016/0293922) teaches a method of manufacturing a battery cell comprising the steps of charging and discharging the cell, placing the cell in a jig configured to press the cell, and a jig grading step including charging and discharging the cell while pressure is applied by the jig.  The claim further recites that the jig has a plurality of pairs of supports from a base, wherein the placing step further comprises placing the cell in a first pair of the support portions and applying pressure by moving each support portions of the first pair in opposite directions and toward one another.
Claim 5 recites a method of manufacturing a battery cell comprising the steps of charging and discharging the cell, placing the cell in a jig configured to press the cell, and a jig grading step including charging and discharging the cell while pressure is applied by the jig.  The claim further recites discharging gas from the battery cell after the jig grading step.
Prior art Umeyama (US 2016/0293922) teaches a method of manufacturing a battery cell comprising the steps of charging and discharging the cell, placing the cell in a jig configured to press the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729